Case 7:21-cv-06254-VB Document 10 Filed 08/31/21 Page 1of1

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

asee eee eee - xX
EQUIBAL, INC.,

 

Plaintiff,
V.
365 SUN LLC d/b/a NUTREE COSMETICS; ORDER
NUTREE PROFESSIONAL BRAZIL; LANCE
THOMPSON; NATALIA Y LIKHACHEVA;
BRUNO BORGES GARCIA; and JOHN DOES
1-10,

21 CV 6254 (VB)

Defendants.
ee ae ae tes ee ee a a ee =~ x

 

On July 22, 2021, plaintiff commenced the instant action against defendants 356 Sun
LLC d/b/a Nutree cosmetics, Nutree Professional Brazil, Lance Thompson, Natalia Y
Likhacheva, Bruno Borges Garcia, and John Does 1-10. (Doc. #1).

On July 30, 2021, the Clerk of Court issued summons. (Doc. #6). And on August 13,
2021, plaintiff filed to the docket proof of service as to each defendant, indicating each defendant
was served on August 3, 2021. (Docs. ##7-8). Accordingly, defendants had until August 24,
2021 to respond to the complaint. See Fed. R. Civ. P. 12(a)(1)(A)(i).

To date, defendants have neither responded to the complaint nor appeared in this action.

Accordingly, provided that defendants remain in default, plaintiff is ORDERED to seek
certificates of default as to each defendant by September 14, 2021, and thereafter to move, by
order to show cause and in accordance with the Court’s Individual Practices, for default
judgment against each defendant by September 28, 2021. If plaintiff fails to satisfy either
deadline, the Court may dismiss the case without prejudice for failure to prosecute or
failure to comply with court orders, Fed. R. Civ. P. 41(b).

Dated: August 31, 2021
White Plains, NY
SO ORDERED:

unl rr

Vincent L. Briccetti
United States District Judge

 

 

 
